Citation Nr: 0513352	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a chronic disability 
manifested by headaches, including as due to undiagnosed 
illness.

2. Entitlement to service connection for a chronic disability 
manifested by upset/sour stomach, including as due to 
undiagnosed illness.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4. Entitlement to service connection for sleep disturbance, 
including as due to chronic disability resulting from an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from March 1982 to March 1992. 
The veteran's service records show that he received the 
Southwest Asia Service Medal with two bronze stars and the 
Kuwait Liberation Medal-Saudi Arabia.

The veteran filed a claim in July 1995 for service connection 
for disabilities to include sleep problems. By rating 
decision in May 1996, service connection for sleep 
disturbance was denied on both a direct basis and as a 
chronic disability resulting from an undiagnosed illness. The 
veteran was notified of that decision by letter of June 1996. 
In October 1996, the veteran filed a request to reopen his 
claim for service-connected disabilities. 

This appeal arises from an April 1998 rating decision from 
the Winston- Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for service connection for 
dyssomnia (claimed in part as sleep disturbance) both on a 
direct basis and as a chronic disability resulting from an 
undiagnosed illness; denied service connection for headaches 
both on a direct basis and as a chronic disability resulting 
from an undiagnosed illness; denied service connection for 
upset/sour stomach both on a direct basis and as a chronic 
disability resulting from an undiagnosed illness; and denied 
service connection for PTSD.  In October 1999, the veteran 
testified at a hearing at the RO before a local hearing 
officer.

In a March 2001 decision the Board found that new and 
material evidence had been submitted to reopen a claim for 
service connection for a sleep disturbance resulting from an 
undiagnosed illness.  This decision had the effect of 
reopening the veteran's claim regardless of his theories of 
entitlement.  See Ashford v. Brown, 10 Vet. App. 120, 123-24 
(1997) (new theory of entitlement does not constitute new 
claim).  The other issues currently on appeal were remanded 
to the RO for further development and adjudication.  The case 
is now before the Board for further appellate consideration.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The record contains statement from a VA physician, as well as 
a clinical note from the VA outpatient clinic in Wilmington, 
North Carolina indicating treatment for psychiatric 
symptomatology at that facility since January 2003.  It does 
not appear that any clinical records reflecting this 
treatment are in the claims folder subsequent to April 25, 
2003 are in the claims folder.  As VA has notice of the 
existence of additional pertinent VA records, such must be 
retrieved and associated with the other evidence already on 
file. 38 U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. 
Derwinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In addition, the record contains a December 2003 statement 
from a private physician associated with Wilmington Health 
Associates, in Wilmington North Carolina that indicates 
treatment for sleep disorders and psychiatric problems since 
March 1998.  Review of the record reveals treatment records 
from this facility that reflect treatment for sleeping 
problems, psychiatric symptoms, and gastrointestinal 
complaints from March to July 1998, but no records 
documenting any treatment from  this facility subsequent to 
July 24 of that year are in the claims folder.  Moreover the 
veteran has reported additional pertinent treatment from a 
private health care provider in Wilmington, as well as from 
two private medical facilities in Honolulu, but no clinical 
records from these facilities are currently of record.  The 
VCAA requires that relevant private clinical records must be 
obtained and associated with the claims folder prior to 
further appellate consideration of this case.  38 C.F.R. 
§ 3.159 (c) (1) (2004). 

Pursuant to the Board's earlier remand, the veteran was 
afforded a VA neurological examination at the Durham VA 
Medical Center in July 2004.  After the evaluation, the 
examiner commented that he considered the veteran to have 
chronic headaches that were more likely than not due to from 
3 sources: tension headaches, analgesic rebound headaches and 
headaches due to chronic obstructive sleep apnea.  It was 
also reported that the veteran was to be given a CT scan to 
rule out intracranial pathology, but no report of this CT 
scan is of record.  Moreover, contrary to the Board's 
instructions in March 2001, the examiner neglected to render 
an opinion as to whether the veteran's headaches had their 
onset during service.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (holding that "where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance).

In addition, the Board notes the Remand of March 2001 
instructed the RO to afford the veteran a period of 
hospitalization for observation and evaluation of his sleep 
disturbance.  The record contains a clinical note dated 
August 5, 2004 in which it is noted that the veteran was to 
be referred to the sleep clinic at the Durham VA Medical 
Center for an evaluation of sleep apnea.  It was said that an 
overnight sleep study had been "recommended and ordered".  
No report of this sleep evaluation is in the claims folder 
and such should be obtained and associated with the claims 
folder.  See Bell v. Derwinski, supra.  

Pursuant to the Board's March 2001 Remand the veteran was 
also to be afforded a gastrointestinal examination to 
determine the nature and etiology of the veteran's complaints 
of an "upset/sour stomach".  If a recognized diagnosis of 
gastrointestinal disability was rendered, the examiner was to 
render a medical opinion as to whether such had its onset 
during service.  The veteran was afforded a VA 
gastrointestinal evaluation at the Durham VA Medical Center 
on August 5, 2004 at the conclusion of which the diagnosis of 
gastroesophageal reflux disease (GERD) with dyspepsia was 
rendered.  However, no medical opinion was rendered as to 
whether this disability was of service onset.  Such a medical 
opinion must be obtained prior to further appellate 
consideration of the veteran's claim for service connection 
for a gastrointestinal disability.  See Stegall v. West,  
supra.  

The veteran was afforded a psychiatric examination for VA in 
August 1997, the examiner found that the veteran did not meet 
the criteria for a diagnosis of PTSD.  As noted above, more 
recent reports show that medical professionals have found 
that he met the criteria for a diagnosis of PTSD.  These 
reports do not appear to have been the product of a review of 
the claims folder.  For instance one report states that the 
veteran reported no psychiatric symptomatology prior to his 
involvement in the Gulf War, while a service medical record 
dated in August 1984, contains a finding of situational 
reaction and anxiety.  There appears to be supporting 
evidence of some stressors reported by the veteran.  For 
instance, he has submitted photographs, apparently taken when 
he was in theatre, of fires and debris on roadways.  An 
examination is needed to determine whether he meets the 
criteria

In view of the foregoing this case is again REMANDED to the 
RO for the following actions:  

1.  Obtain copies of all clinical records 
documenting the veteran's psychiatric 
treatment at the VA outpatient clinic in 
Wilmington, North Carolina, subsequent to 
April 25, 2003.  All records obtained 
should be associated with the claims 
folder.  

2.  Obtain copies of all clinical records 
documenting the veteran's treatment at 
the Wilmington Health Associates in 
Wilmington, North Carolina, subsequent to 
July 24, 1998, for sleep disturbance or 
psychiatric disability.

3.  If the veteran was afforded the 
evaluation of sleep apnea at the sleep 
clinic at the Durham VA Medical Center 
referred to in the note of August 5, 
2004, the report of this evaluation 
should be associated with the claims 
folder.  If no such evaluation was 
conducted, then such an evaluation should 
be conducted in compliance with the 
instructions contained in the Boards 
March 2001 remand and the report of such 
should be associated with the claims 
folder.  

4.  If the veteran was afforded the CT 
scan to rule out intracranial pathology 
order in connection with the Veteran's 
July 2004 neurological examination for 
headaches, a report of this study should 
be associated with the claims folder and, 
if not, such a study should be conducted 
and the report associated with the 
record.  

5.  Then, the claims folder should be 
referred to the VA physician who 
conducted the July 2004 neurological 
examination at the Durham VA Medical 
Center.  After a review of the claims 
folder, the examiner should express a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current headache disorder had its onset 
during service.  If the VA physician who 
conducted the July 2004 neurological 
examination is unavailable, the review 
and opinion may be accomplished by 
another VA physician.  

6.  Afford the veteran a psychiatric 
examination do determine whether he meets 
the criteria for a diagnosis of PTSD, and 
if so, what stressors support the 
diagnosis.  The claims folder should be 
reviewed by the examiner, and 
acknowledged in the examination report, 
or in an addendum to the report.

7.  If PTSD is diagnosed on the basis of 
an in-service stressor for which there is 
no supporting evidence, determine whether 
such supporting evidence could be 
obtained from the United States Armed 
Services Center for Research of Unit 
Records, or other service department 
facility, and seek such supporting 
evidence.

8.  The claims folder should also be 
referred to the VA physician who 
conducted the a VA gastrointestinal 
evaluation at the Durham VA Medical 
Center on August 5, 2004   After a review 
of the claims folder, the examiner should 
express an opinion with rationale as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's diagnosed GERD with dyspepsia 
had its onset during service or is 
otherwise the result of a disease or 
injury in service.  If the VA physician 
who conducted the VA gastrointestinal 
evaluation at the Durham VA Medical 
Center on August 5, 2004 is unavailable, 
the review and opinion may be 
accomplished by another VA physician.  

9.  Then the claims on appeal should be 
re-adjudicated.  If the benefits sought 
are denied, a supplemental statement of 
the case should be issued.  The case 
should then be returned to this Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




